[Cite as State ex rel. Larkins v. Norton, 2011-Ohio-2155.]


          Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA


                            JOURNAL ENTRY AND OPINION
                                     No. 95806



                   S/O EX REL., RONALD LARKINS
                                                             RELATOR

                                                      vs.

                            GARY NORTON, MAYOR
                                                             RESPONDENT




                                        JUDGMENT:
                                      WRIT DISMISSED


                                           Writ of Mandamus
                                           Order No. 443729


RELEASE DATE: May 3, 2011
FOR RELATOR

Ronald Larkins
12809 South Parkway Drive
East Cleveland, Ohio 44105

ATTORNEY FOR RESPONDENT

Ronald K. Riley
Director of Law
City of East Cleveland
14340 Euclid Avenue
East Cleveland, Ohio 44112




MARY EILEEN KILBANE, A.J.:

       {¶ 1} In this public records mandamus action, the relator, Ronald Larkins, sought the

production of unredacted copies of all police reports, files, and amended reports regarding the

April 1, 1989 rape and kidnapping of Karle Ballard by Archie Gray, from the respondent,

Gary Norton, the Mayor and Public Safety Director of the City of East Cleveland.           On

February 9, 2011, this court issued an alternative writ of mandamus ordering the respondent to

produce the requested records forthwith or show cause why the records should not be
produced.     This court further ordered the respondent to file a list of all records produced and

a list of all records refused or redacted with the corresponding reasons.        This court then

ordered Larkins to file a response by March 14, 2011.

       {¶ 2} On February 17, 2011, the respondent filed his response to the alternative writ.

Attached were unredacted copies of eight pages of police reports responding to Larkins’s

request.    The respondent listed no refusals or redactions.    Larkins never filed a response or

disputed the completeness of the disclosure.           Accordingly, this court rules that the

respondent has fulfilled Larkins’s public records request, and this public records mandamus

action is now moot.

       {¶ 3} The court declines to award statutory damages pursuant to R.C. 149.43 (C)(1)

because Larkins did not specifically ask for them in his complaint or in any other filing.

State ex rel. Miller v. Brady, 123 Ohio St.3d 255, 2009-Ohio-2942, 915 N.E.2d 1183.

       {¶ 4} Accordingly, this court dismisses this mandamus action as moot.          Respondent

to pay costs.    The court directs the Clerk for the Eighth District Court of Appeals to serve

upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).

       Writ dismissed.




MARY EILEEN KILBANE, ADMINISTRATIVE JUDGE
SEAN C. GALLAGHER, J., and
MELODY J. STEWART, J., CONCUR